DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 8/18/2020. Claim 1 was amended. Claims 2-7 and 9 are as previously presented. Claims 8 and 10 were cancelled. Claim 11 was added. Therefore, claims, 1-7, 9, and 11 are currently pending in this application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Takashi Saito on 2/9/2021.
The application has been amended as follows: 
(Currently amended) An oral cavity washing device comprising:
               a body unit including a device body and a tank, the device body including a pump configured to discharge washing liquid, and the tank being provided at the device body;
               a tube connected to the body unit and configured to allow the discharged washing liquid to flow through the tube; and
               a washing unit connected to the tube and configured to discharge the washing liquid,  wherein: 

the device body includes a first recess configured to accommodate the washing unit and a second recess configured to accommodate the tube in a curled state, and
the first recess is recessed in a direction toward a center of the body unit from an outer peripheral surface of the body unit, and continuously extends from the second recess to a top surface of the device body and the tank in a vertical direction of the device body.

Reasons for Allowance
Claims 1-7, 9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the specific structural and functional limitations of claims 1, 2-7, 9, and 11. Specifically, the prior art of record does not disclose an oral cavity washing device with a body unit, a tank, a first recess for a washing unit, and a second recess to store a tube, such that the first recess extends from the second recess to a top of the body unit and the tank, as claimed in claim 1.
The closest prior art of record Wagner (US 9980793 B2) and Rong (CN 204863527 U) do not disclose the apparatus as claimed. Wagner shows an oral cavity washing device with a main body unit having a tank, a clip for holding a washing unit, and a recess to store a tube. Wagner fails to disclose a recess for holding the washing unit and the recess extending from the second recess storing the tube to the top surface of both the body unit and tank. Likewise, Rong also discloses an oral cavity washing device with a body unit and tank. Rong does disclose a first recess for holding a washing unit and a second recess for storing a tube, such that the first recess extends continuously from the second recess to a top of the body unit, but does not disclose the first recess to a top surface of the tank as well. Therefore, claims 1-7, 9, and 11 have been found . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYISHA M KHAN whose telephone number is (571)272-2468.  The examiner can normally be reached on Monday - Friday 8:15am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MAYISHA M KHAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785